MAKAR, J.,
specially concurring.
” Appellant, convicted and sentenced to life imprisonment for first-degree murder based on eyewitness identification of him as the shooter, asks this Court to certify a question of great public importance based on the trial court’s exclusion of his proposed expert on the fallibility of eyewitness identification. His request is based on Justice Pariente’s concurring opinion in Peterson v. State, 154 So.3d 275 (Fla.2014), which suggests that such proposed expert testimony should be generally admissible to assist the jury in determining the reliability of eyewitness identifications, especially in cases resting substantially or entirely on eyewitness testimony in light of scientific research showing the prevalence of wrongful convictions based on erroneous eyewitness testimony. Because Appellant’s conviction was based on multiple eyewitness who identified him specifically, however, there was no substantial likelihood of misidentification on this record; the trial court did not abuse its discretion.